222 F.2d 542
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL NO. 1261, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, and its business agent, Irving J. Gibbs, Respondents.
No. 288.
Docket 23438.
United States Court of Appeals Second Circuit.
Argued May 5, 1955.
Decided May 20, 1955.

Samuel M. Singer, Atty., National Labor Relations Board, Washington, D. C. (David P. Findling, Asso. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Myron S. Waks, Atty., National Labor Relations Board, Washington, D. C., on the brief), for petitioner.
John J. Walsh, Utica, N. Y., for respondents.
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and DIMOCK, District Judge.
PER CURIAM.


1
The record as a whole supports the Board's conclusions that the alleged agreement existed and was enforced in order to "encourage or discourage membership in a labor organization." Much depended on evaluation of the conflicting testimony of the various witnesses who testified before the Trial Examiner, and we would be reluctant in any case to overrule the Examiner's and the Board's resolution of this conflict. Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456; National Labor Relations Board v. Local 3, Bloomingdale, Dist. 65, Retail, Wholesale & Department Store Union, CIO, 2 Cir., 216 F.2d 285. Actually the Board, with one member dissenting, reversed the Examiner in holding the Union's local District Council also liable. The result was thus reached with care and discrimination.


2
The petition for enforcement is granted.